FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   March 3, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 09-4206
                                               (D.C. No. 2:09-CR-00423-CW-1)
    ARMANDO BERMUDEZ-TORRES,                               (D. Utah)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before TACHA, MURPHY, and TYMKOVICH, Circuit Judges.



         This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant’s plea agreement. The motion is filed

pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc)

(per curiam). In response, defendant concedes that the government’s motion is

well taken, and that the appeal should be dismissed, because the appeal falls



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
within the scope of the appeal waiver, defendant knowingly and voluntarily

waived his appellate rights, and enforcing the waiver would not result in a

miscarriage of justice. See id. at 1325.

      Accordingly, the government’s motion is GRANTED, and the appeal is

DISMISSED.


                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                           -2-